DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110128241 A1) in view of Yashiro et al. (US 20170373397 A1) and Terlizzi (US 20140241555 A1).

Regarding claim 12, Kang teaches an electronic device (Kang, Figs. 1-22) comprising: a display panel (Kang, Fig. 2 and Par. 110) comprising: a display (Kang, Fig. 2) including: a main display area arranged on a front surface of the electronic device (Kang, Fig. 2A and Pars. 62, 104, display 151) and a (Kang, Fig. 2B and Pars. 104-105, a display module 135 is provided to the rear case 102); and a receiver comprising audio output circuitry configured to output audio received from an external terminal (Kang, Par. 101), wherein the display antenna and the receiver are located on opposite surfaces of the electronic device (the display 151 is on the front [Kang, Fig. 2A] and the audio output unit 152' is on the back/rear [Kang, Fig. 2B]).
Kang further teaches a proximity sensor or touch sensor, enclosed by the touchscreen or around the touchscreen, detects the proximity of a pointer (i.e. external device) using a variation of electric field) (Kang, Fig. 2A and Pars. 65-68).
However, Kang fails to the display further including: a touch panel arranged above the main display area and/or the subdisplay area; and a display antenna panel arranged below the touch panel and configured to perform wireless communication with an external terminal.
In the same field of endeavor, Yashiro teaches the display (Yashiro, Fig. 1) further including:  a touch panel 26 arrange above the liquid crystal panel 311 (i.e. the main display area and/or the subdisplay area); and a transparent antenna substrate 312 arrange below the touch panel 26 (Yashiro, Fig. 15 and 99) and configured to communication with the external device (Yashiro, Par. 82).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attach a transparent antenna to a display screen for communications with an external device (Yashiro, Par. 2).
As taught above (the display panel comprising the display 151 and the display 135 [Kang Fig. 2], wherein each display has an antenna substrate [Yashiro, Fig. 15 and Par. 99].
However, the combination fails to teach the antenna is a speaker (i.e. receiver) wherein the display antenna panel is further configured to receive voice data from the external terminal while the audio corresponding to the voice data received from the external is output through the receiver.
Terlizzi teaches when in in speaker mode, the antenna is the speaker (Terlizzi, Fig. 2 and Par. 4), wherein the speaker receive voice data from hearing aid 42 and output from the speaker (Terlizzi, Fig. 2 and Pars. 41-45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Terlizzi into the combination of Kang and Yashiro in order to operate the device in speaker mode (Terlizzi, Par. 43).

Regarding claim 13, the combination of Kang, Yashiro, and Terlizzi teaches previous claim. The combination of further teaches the device according to claim 12, wherein the display antenna panel is located on the sub display area on the rear surface of the electronic device, and wherein the receiver is located on the front surface of the electronic device (the display 135 is on the back/rear [Kang, Fig. 2B] and the audio output unit 152 is front [Kang, Fig. 2B]).

Regarding claim 19, the combination of Kang, Yashiro, and Terlizzi teaches previous claim. The combination of further teaches the device according to claim 12, wherein the display antenna panel is arranged above or under the display panel (Yashiro, Fig. 15 and 99).  

Regarding claim 22, the combination of Kang, Yashiro, and Terlizzi teaches previous claim. The combination of further teaches the device according to claim 12, further comprising a second receiver comprising audio output circuitry configured to output audio received from the external terminal, wherein the receiver and the second receiver are located on opposite surfaces of the electronic device (display 151 and display 135 [Kang Fig. 2], wherein each display has an antenna substrate [Yashiro, Fig. 15 and Par. 99], wherein when in in speaker mode, the antenna is the speaker (Terlizzi, Fig. 2 and Par. 4]).

Regarding claim 23, the combination of Kang, Yashiro, and Terlizzi teaches previous claim. The combination of further teaches the device according to claim 22, wherein the receiver is located under the main display area and the second receiver is located under the sub display area (Yashiro, Fig. 15 and Par. 99).

Regarding claim 24, the combination of Kang, Yashiro, and Terlizzi teaches previous claim. The combination of further teaches the device according to claim 22, wherein the receiver and the second receiver are located on a same end of the electronic device (Kang Fig. 2).


Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110128241 A1) in view of Yashiro et al. (US 20170373397 A1) and Terlizzi (US 20140241555 A1) and in further view Dorsey et al. (US 20090295648 A1).

Regarding claim 14, the combination of Kang, Yashiro, and Terlizzi teaches previous claim.
However, the combination fails to teach the device according to claim 12, further comprising; a low end antenna located on a low end of the electronic device, and configured to perform communication with the external terminal, and a processor configured to control the display antenna based on one or more of a network state or a type of an application being executed.
Dorsey teaches antenna in region 18 (low end antenna)) located on a low end of the electronic device 10 (Dorsey, Fig. 6 and Pars. 59, 81-82) to communicate with the headset (Dorsey, Figs. 8-9 and Pars. 73-76), and a processor (Dorsey, Fig. 3) chooses which antenna to use based on information from applications that are running on device 10, for example in a device 10 that has cellular telephone functionality, device 10 may select an antenna based on whether or not the device is being used to make a cellular telephone call (Dorsey, Fig. 8-9 and Pars. 69-70).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Dorsey into the combination of Kang, Yashiro, and Terlizzi  in order to improve wireless communication performance (Dorsey, Par. 71).

Regarding claim 15, the combination of Kang, Yashiro, Terlizzi and Dorsey teaches previous claim.  The combination further teaches the device according to claim 14, wherein the processor is configured to control the display antenna panel to operate as an antenna for receiving voice data transmitted from the external terminal (Dorsey, Fig. 8-9 and Pars. 44, 78-79), while performing a voice call with the external terminal, and to control the low end antenna to operate as an antenna for receiving the voice data transmitted from the external terminal and for transmitting the voice data of the electronic device to the external terminal (Dorsey, Fig. 8-9 and Pars. 78-79).

Regarding claim 16, the combination of Kang, Yashiro, Terlizzi and Dorsey teaches previous claim.  The combination further teaches the device according to claim 15, wherein the processor is configured to control the low end antenna to operate as the antenna for receiving the voice data transmitted from the external terminal when a transmission/reception sensitivity of the low end antenna is less than a predetermined value (Dorsey, Fig. 8-9 and Pars. 73-76), and to control the display antenna panel to operate as the antenna for receiving the voice data transmitted from the external terminal and for transmitting the voice data of the electronic device to the external terminal (Dorsey, Fig. 8-9 and Pars. 73-76). 

Regarding claim 17, the combination of Kang, Yashiro, Terlizzi and Dorsey teaches previous claim.  The combination further teaches the device according to claim 14, wherein the processor is configured to control the display to provide a UI for a telephone application on the main display area (Kang, Par. 57).

Regarding claim 20, the combination of Kang, Yashiro, and Terlizzi teaches previous claim.
However, the combination fails to teach the device according to claim 12, further comprising a second antenna arranged outside of the display and configured to perform communication with the external terminal.
In the same field of endeavor, Dorsey teaches antenna (second antenna) in region 18 or region 21 is outside of the display 16 of the electronic device 10 (Dorsey, Fig. 6 and Par. 63) to connect/communicate with a wireless network/device (Dorsey, Figs. 8-9 and Pars. 65, 70-72).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Dorsey into the combination of Kang, Yashiro, Terlizzi in order to improve wireless communication performance (Dorsey, Par. 71).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20110128241 A1) in view of Yashiro et al. (US 20170373397 A1) and Terlizzi (US 20140241555 A1) and in further view Dorsey et al. (US 20090295648 A1)) and in further view of Yliaho et al. (US 20150178038 A1).

Regarding claim 18, the combination of Kang, Yashiro, Terlizzi and Dorsey teaches previous claim.  The combination further teaches the device according to claim 14, further comprising a sensor configured to sense an orientation of the electronic device (Dorsey, Figs. 8-9 and Pars. 78-80), wherein the processor is configured to determine which surface of the electronic device faces upwards based on the orientation of the electronic device sensed by the sensor (Dorsey, Figs. 8-9 and Par. 82).
However, the combination fails to teach the device further comprising when a telephone call request is received from the external terminal, and to control the display to display a UI element for receiving a telephone call or rejecting the telephone call on a display area corresponding to the determined surface.
In the same field of endeavor, Yliaho teaches such feature (Yliaho and Cols. Pars. 167-171).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yliaho into the combination of Kang, Yashiro, Terlizzi and Dorsey in order to provide information to the user (Yliaho, Abstract).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Kang et al. (US 20110128241 A1) in view of Yashiro et al. (US 20170373397 A1) and Terlizzi (US 20140241555 A1) and in further view of Choi (US 20120082324 A1).

Regarding claim 21, the combination of Kang, Yashiro, and Terlizzi teaches previous claim.
However, the combination fails to teach the device according to claim 12, wherein the receiver is an osteophony speaker.
Choi teaches the receiver is an ostoephony speaker (Choi, Fig. 3 and Pars. 34, 55).
 (Choi, Abstract).


Response to Arguments
Applicant's arguments with respect to claim 12 has been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/30/2021